Exhibit 4.1 FORM OF SENIOR INDENTURE NATURAL GAS SERVICES GROUP, INC. and [] TRUSTEE INDENTURE DATED AS OF [], [] SENIOR DEBT SECURITIES TABLE OF CONTENTS ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101. Definitions 1 Act 1 Affiliate 1 Authenticating Agent 2 Beneficial Owner 2 Board of Directors 2 Board Resolution 2 Business Day 2 Commission 2 Company 2 “Company Request” or “Company Order”” 3 Corporate Trust Office 3 Corporation 3 Defaulted Interest 3 Depositary 3 Dollar” or”$” 3 Euro 3 Event of Default 3 Extension Notice 3 Extension Period 3 Final Maturity 3 Fixed Rate Security 3 Floating Rate Security 3 Foreign Currency 3 Global Security 4 Holder 4 Indenture 4 Interest 4 Interest Payment Date 4 Journal 4 Lien 4 Market Exchange Rate 4 Maturity 4 Offices’ Certificate 4 Opinion of Counsel 4 Optional Reset Date 5 Original Issue Discount Security 5 Original Stated Maturity 5 Outstanding 5 Paying Agent 5 Person 6 Place of Payment 6 Predecessor Security 6 Property 6 Redemption Date 6 Redemption Price 6 Regular Record Date 6 Reset Notice 6 Responsible Officer 6 Securities 6 “Security Register” and Security “Registrar” 6 Special Record Date 6 Stated Maturity 7 Subsequent Interest Period 7 Subsidiary 7 Trustee 7 Trust Indenture Act 7 Vice President 7 SECTION 102. Compliance Certificates and Opinions 7 SECTION 103. Form of Documents Delivered to Trustee 8 SECTION 104. Acts of Holders 8 SECTION 105. Notices, Etc., to Trustee and Company 9 SECTION 106. Notice to Holders; Waiver 10 SECTION 107. Conflict with Trust Indenture Act 10 SECTION 108. Effect of Headings and Table of Contents 10 SECTION 109. Successors and Assigns 11 SECTION 110. Separability Clause 11 SECTION 111. Benefits of Indenture 11 ii SECTION 112. Governing Law 11 SECTION 113. Legal Holidays 11 SECTION 114. Indenture and Securities Solely Corporate Obligations 11 SECTION 115. Consent of Holders of Securities in a Foreign Currency or Euros 12 SECTION 116. Payment Currency 12 ARTICLE TWO SECURITY FORMS SECTION 201. Forms Generally 12 SECTION 202. Form of Trustee’s Certificate of Authentication 13 ARTICLE THREE THE SECURITIES SECTION 301. Amount; Issuable in Series 13 SECTION 302. Denominations 16 SECTION 303. Execution, Authentication, Delivery and Dating 16 SECTION 304. Temporary Securities 17 SECTION 305. Registration, Registration of Transfer and Exchange 18 SECTION 306. Mutilated, Destroyed, Lost and Stolen Securities 19 SECTION 307. Payment of Interest; Interest Rights Preserved; Optional Interest Reset 20 SECTION 308. Persons Deemed Owners 21 SECTION 309. Cancellation 22 SECTION 310. Computation of Interest 22 SECTION 311. Global Securities 22 SECTION 312. Optional Extension of Maturity 24 SECTION 313. CUSIP and ISIN Numbers 25 ARTICLE FOUR SATISFACTION AND DISCHARGE SECTION 401. Satisfaction and Discharge of Securities of any Series 26 SECTION 402. Satisfaction and Discharge of Indenture 27 SECTION 403. Application of Trust Money 28 ARTICLE FIVE REMEDIES SECTION 501. Events of Default 28 SECTION 502. Acceleration of Maturity; Rescission and Annulment 29 SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee 30 SECTION 504. Trustee May File Proofs of Claim 31 SECTION 505. Trustee May Enforce Claims Without Possession of Securities 32 SECTION 506. Application of Money Collected 32 SECTION 507. Limitation on Suits 32 iii SECTION 508. Unconditional Right of Holders to Receive Principal, Premium and Interest 33 SECTION 509. Restoration of Rights and Remedies 33 SECTION 510. Rights and Remedies Cumulative 34 SECTION 511. Delay or Omission Not Waiver 34 SECTION 512. Control by Holders 34 SECTION 513. Waiver of Past Defaults 34 SECTION 514. Undertaking for Costs 35 ARTICLE SIX THE TRUSTEE SECTION 601. Certain Duties and Responsibilities 35 SECTION 602. Notice of Defaults 36 SECTION 603. Certain Rights of Trustee 37 SECTION 604. Not Responsible for Recitals or Issuance of Securities 38 SECTION 605. May Hold Securities 38 SECTION 606. Money Held in Trust 38 SECTION 607. Compensation and Reimbursement 38 SECTION 608. Corporate Trustee Required; Eligibility; Conflicting Interest 39 SECTION 609. Resignation and Removal; Appointment of Successor 39 SECTION 610. Acceptance of Appointment by Successor 41 SECTION 611. Merger, Conversion, Consolidation or Succession to Business 42 SECTION 612. Preferential Collection of Claims Against Company 42 SECTION 613. Appointment of Authenticating Agent 42 ARTICLE SEVEN HOLDER’S LISTS AND REPORTS BY TRUSTEE AND COMPANY SECTION 701. Holder Lists 44 SECTION 702. Communications by Holders with Other Holders 44 SECTION 703. Reports by Trustee 44 SECTION 704. Reports by Company 44 ARTICLE EIGHT SUCCESSOR CORPORATION SECTION 801. Limitation on Consolidation, Merger and Sale of Assets 45 SECTION 802. Successor Person Substituted 46 ARTICLE NINE SUPPLEMENTAL INDENTURES SECTION 901. Supplemental Indentures Without Consent of Holders 46 SECTION 902. Supplemental Indentures with Consent of Holders 47 SECTION 903. Execution of Supplemental Indentures 48 SECTION 904. Effect of Supplemental Indentures 48 iv SECTION 905. Conformity with Trust Indenture Act 49 SECTION 906. Reference in Securities to Supplemental Indentures 49 ARTICLE TEN COVENANTS SECTION 1001. Payment of Principal, Premium and Interest 49 SECTION 1002. Maintenance of Office or Agency 49 SECTION 1003. Money for Securities Payments to Be Held in Trust 50 SECTION 1004. Corporate Existence 51 SECTION 1005. Statement as to Compliance 51 SECTION 1006. Waiver of Certain Covenants 52 ARTICLE ELEVEN REDEMPTION OF SECURITIES SECTION 1101. Applicability of Article 52 SECTION 1102. Election to Redeem; Notice to Trustee 52 SECTION 1103. Selection by Trustee of Securities to be Redeemed 53 SECTION 1104. Notice of Redemption 53 SECTION 1105. Deposit of Redemption Price 54 SECTION 1106. Securities Payable on Redemption Date 54 SECTION 1107. Securities Redeemed in Part 55 ARTICLE TWELVE SINKING FUNDS SECTION 1201. Applicability of Article 55 SECTION 1202. Satisfaction of Sinking Fund Payments with Securities 55 SECTION 1203. Redemption of Securities for Sinking Fund 56 ARTICLE THIRTEEN REPAYMENT AT THE OPTION OF HOLDERS SECTION 1301. Applicability of Article 56 v INDENTURE, dated as of [], [], between Natural Gas Services Group, Inc., a corporation duly organized and existing under the laws of the State of Colorado (herein called the “Company”), and [ ], as trustee (herein called the “Trustee”). RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured or secured and unsubordinated debentures, notes or other evidences of senior indebtedness (herein called the “Securities”), to be issued in one or more series as in this Indenture provided. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the securities by the Holders thereof, it is mutually covenanted and agreed, for the equal and proportionate benefit of all holders of the Securities or of any series thereof, as follows: ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101. Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (1)the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (2)all other terms used herein which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (3)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles and, except as otherwise herein expressly provided, the term “generally accepted accounting principles” with respect to any computation required or permitted hereunder shall mean such accounting principles as are generally accepted in the United States of America at the date of such computation; and (4)the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. “Act,” when used with respect to any Holder, has the meaning specified in Section104. “Affiliate” of any specified person means any other Person directly or indirectly - 1 - controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Authenticating Agent” means any Person authorized by the Trustee to act on behalf of the Trustee to authenticate and deliver one or more series of Securities. “Beneficial Owner” means, with respect to Global Securities, the Person who is the beneficial owner of such Securities as effected on the books of the Depositary for such Securities or on the books of a Person maintaining an account with such Depositary (directly or as an indirect participant, in accordance with the rules of such Depositary). “Board of Directors” means either the board of directors of the Company or any duly authorized committee of that board. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification, and delivered to the Trustee. “Business Day,” when used with respect to any Place of Payment, means each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which banking institutions in that Place of Payment, and (i)with respect to Securities denominated in a Foreign Currency, the capital city of the country of the Foreign Currency, or (ii)with respect to Securities denominated in Euros, Luxembourg, are authorized or obligated by it to close. “Commission” means the Securities and Exchange Commission, as from time to time constituted, created under the Securities Exchange Act of 1934, as amended, or, if at any time after the execution of this instrument such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such time. “Company” means the Person named as the “Company” in the first paragraph of this Indenture until a successor corporation shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor corporation. - 2 - “Company Request” or “Company Order” means a written request or order signed in the name of the Company by its Chairman, its President or a Vice President, and by its Treasurer, an Assistant Treasurer, its Controller, an Assistant Controller, its Secretary or an Assistant Secretary, and delivered to the Trustee. “Corporate Trust Office” means the principal corporate trust office of the Trustee at which at any particular time its corporate trust business shall be principally administered. At the date of this Indenture, the Corporate Trust Office of the Trustee is located at [ ], except that whenever a provision herein refers to an office or agency of the Trustee in the Borough of Manhattan, City of New York, New York, such office is located, at the date hereof, at [ ]. “Corporation” includes corporations, associations, companies and business trusts. “Defaulted Interest” has the meaning specified in Section307. “Depositary” means a clearing agency registered as such under the Securities Exchange Act of 1934, as amended, or any successor thereto, which shall in either case be designated by the Company pursuant to Section301 until a successor Depositary shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Depositary” shall mean or include each Person who is then a Depositary hereunder, and if at any time there is more than one such Person, such Persons. “Depositary” as used with respect to the Securities of any series shall mean the Depositary with respect to the Securities of that series. “Dollar” or “$” or any similar reference means the coin or currency of the United States of America as at the time of payment is legal tender for the payment of public and private debts. “Euro” means the single currency of participating member states of the economic and monetary union as contemplated in the Treaty on European Union. “Event of Default” has the meaning specified in Section501. “Extension Notice” has the meaning specified in Section312. “Extension Period” has the meaning specified in Section312. “Final Maturity” has the meaning specified in Section312. “Fixed Rate Security” means a Security which provides for the payment of interest at a fixed rate. “Floating Rate Security” means a Security which provides for the payment of interest at a variable rate determined periodically by reference to an interest rate index or other index specified pursuant to Section301. “Foreign Currency” means a currency, other than the Euro, issued by the government of - 3 - a country other than the United States of America. “Global Security” means a Security evidencing all or part of a series of Securities which is executed by the Company and authenticated and delivered to the Depositary for such series or its nominee, all in accordance with this Indenture and pursuant to a Company Order, which shall be registered in the name of the Depositary or its nominee and which shall represent the amount of uncertificated securities as specified therein. “Holder” means a Person in whose name a Security is registered in the Security Register. “Indenture” means this instrument as originally executed or as it may from time to time be supplemented or amended by one or more indentures supplemental hereto entered into pursuant to the applicable provisions hereof and shall include any Officers’ Certificates setting forth the form and terms of particular series of Securities as contemplated by Sections201 and 301. “Interest,” when used with respect to an Original Issue Discount Security which by its terms bears interest only after Maturity, means interest payable after Maturity. “Interest Payment Date,” when used with respect to any Security, means the Stated Maturity of an installment of interest on such Security. “Journal” means the official Journal of the European Union or successor publication thereto. “Lien” means any mortgage, pledge, lien, security interest or encumbrance. “Market Exchange Rate” means on a given date, the noon Dollar buying rate in New York City for cable transfers of a currency as published by the Federal Reserve Bank of New York; provided that, in the case of the Euro, Market Exchange Rate shall mean the rate of exchange determined by the Commission of the European Union (or any successor thereto) as published in the Journal. “Maturity,” when used with respect to any Security, means the date on which the principal of such Security or an installment of principal becomes due and payable as therein or herein provided, whether at the Stated Maturity or by declaration of acceleration, call for redemption or otherwise. “Officers’ Certificate” means a certificate signed by the Chairman, the President, a Vice President or the Treasurer, and by an Assistant Treasurer, the Controller, an Assistant Controller, the Secretary or an Assistant Secretary, of the Company, and delivered to the Trustee. “Opinion of Counsel” means a written opinion of counsel, who may be an employee of or counsel for the Company or the Trustee, and who shall be acceptable to the Trustee, which opinion is delivered to the Trustee. - 4 - “Optional Reset Date” has the meaning specified in Section307. “Original Issue Discount Security” means any Security which provides for an amount less than the principal amount thereof to be due and payable upon a declaration of acceleration of the Maturity thereof pursuant to Section502. “Original Stated Maturity” has the meaning specified in Section312. “Outstanding,” when used with respect to Securities, means, as of the date of determination, all Securities theretofore authenticated and delivered under this Indenture, except: (i)Securities theretofore cancelled by the Trustee or delivered to the Trustee for cancellation; (ii)Securities or portions thereof for whose payment or redemption money in the necessary amount has been theretofore deposited with the Trustee or any Paying Agent (other than the Company) in trust or set aside and segregated in trust by the Company (if the Company shall act as its own Paying Agent) for the Holders of such Securities; provided that, if such Securities or portions thereof are to be redeemed, notice of such redemption has been duly given pursuant to this Indenture or provision therefor satisfactory to the Trustee has been made; and (iii)Securities which have been paid pursuant to Section306 or in exchange for or in lieu of which other Securities have been authenticated and delivered pursuant to this Indenture, other than any such Securities in respect of which there shall have been presented to the Trustee proof satisfactory to it that such Securities are held by a bona fide purchaser in whose hands such Securities are valid obligations of the Company; provided, however, that in determining whether the Holders of the requisite principal amount of Outstanding Securities have given any request, demand, authorization, direction, notice, consent or waiver hereunder, Securities owned by the Company or any other obligor upon the Securities or any Affiliate of the Company or of such other obligor shall be disregarded and deemed not to be Outstanding, except that, in determining whether the Trustee shall be protected in relying upon any such request, demand, authorization, direction, notice, consent or waiver, only Securities which the Trustee knows to be so owned shall be so disregarded. Securities so owned which have been pledged in good faith may be regarded as Outstanding if the pledgee establishes to the satisfaction of the Trustee the pledgee’s right so to act with respect to such Securities and that the pledgee is not the Company or any other obligor upon the Securities or any Affiliate of the Company or of such other obligor. In determining the requisite principal amount of any Original Issue Discount Security, such principal amount that shall be deemed to be Outstanding shall be equal to the amount of the principal thereof that could be declared to be due and payable upon an Event of Default pursuant to the terms of such Original Issue Discount Security at the time of such determination. “Paying Agent” means any Person, which may include the Company, authorized by the Company to pay the principal of (and premium, if any) or interest, if any, on any Security on - 5 - behalf of the Company. “Person” means any individual, corporation, partnership, limited liability company, joint venture, association, joint-stock company, trust, unincorporated organization or government or any agency or political subdivision thereof. “Place of Payment,” when used with respect to the Securities of any series, means the place or places where the principal of (and premium, if any) and interest, if any, on the Securities of that series are payable as specified as contemplated in Section301 or, if not so specified, as specified in Section1002. “Predecessor Security” of any particular Security means every previous Security evidencing all or a portion of the same debt as that evidenced by such particular Security; and, for the purposes of this definition, any Security authenticated and delivered under Section306 in lieu of a mutilated, destroyed, lost or stolen Security shall be deemed to evidence the same debt as the mutilated, destroyed, lost or stolen Security. “Property” means any kind of property or asset, whether real, personal or mixed, tangible or intangible. “Redemption Date,” when used with respect to any Security to be redeemed, means the date fixed for such redemption by or pursuant to this Indenture. “Redemption Price,” when used with respect to any Security to be redeemed, means the price at which it is to be redeemed pursuant to this Indenture. “Regular Record Date” for the interest payable on any Interest Payment Date on the Securities of any series means the date specified for that purpose as contemplated by Section301. “Reset Notice” has the meaning specified in Section307. “Responsible Officer,” when used with respect to the Trustee, means any officer of the Trustee assigned to administer corporate trust matters and also means, with respect to a particular corporate trust matter, any other officer to whom such matter is referred because of his or her knowledge of and familiarity with the particular subject. “Securities” has the meaning stated in the first recital of this Indenture and more particularly means any Securities authenticated and delivered under this Indenture. “Security Register” and “Security Registrar” have the respective meanings specified in Section 305. “Special Record Date” for the payment of any Defaulted Interest means a date fixed by the Trustee pursuant to Section307. - 6 - “Stated Maturity,” when used with respect to any Security or any installment of principal thereof or interest thereon, means the date specified in such Security as the fixed date on which the principal of such Security or such installment of principal or interest is due and payable. “Subsequent Interest Period” has the meaning specified in Section307. “Subsidiary” means with respect to any Person, any corporation, association, joint venture, partnership, limited liability company or other business entity of which at least a majority of the voting stock or other ownership interests having voting power for the election of directors, managers or trustees (or the equivalent) is, at the time as of which any determination is being made, owned or controlled by such Person or one or more Subsidiaries of such Person, or by such Person and one or more Subsidiaries of such Person, other than shares, interests, participations or other equivalents having such power by reason of the occurrence of any contingency. “Trustee” means the Person named as the “Trustee” in the first paragraph of this instrument until a successor trustee shall have become such with respect to one or more series of Securities pursuant to the applicable provisions of this Indenture, and thereafter “Trustee” shall mean or include each Person who is then a Trustee hereunder; provided, however, that if at any time there is more than one such Person, “Trustee” as used with respect to the Securities of any series shall mean the Trustee with respect to Securities of that series. “Trust Indenture Act” means the Trust Indenture Act of 1939 (15 U.S. Code Sections 77aaa-77bbbb) as in force at the date on the date of this Indenture, except as provided in Section 905. “Vice President,” when used with respect to the Company or the Trustee, means any vice president, whether or not designated by a number or a word or words added before or after the title “vice president.” SECTION 102. Compliance Certificates and Opinions. Upon any application or request by the Company to the Trustee to take any action under any provision of this Indenture, the Company shall furnish to the Trustee an Officers’ Certificate stating that all conditions precedent, if any, provided for in this Indenture relating to the proposed action have been complied with and an Opinion of Counsel stating that in the opinion of such counsel all such conditions precedent, if any, have been complied with, except that in the case of any such application or request as to which the furnishing of such documents is specifically required by any provision of this Indenture relating to such particular application or request, no additional certificate or opinion need be furnished. Every certificate or opinion with respect to compliance with a condition or covenant provided for in this Indenture shall include: (1)a statement that each individual signing such certificate or opinion has read such condition or covenant and the definitions herein relating thereto; - 7 - (2)a brief statement as to the nature and scope of the examination or investigation upon which the statements or opinions contained in such certificate or opinion are based; (3)a statement that, in the opinion of each such individual, he has made such examination or investigation as is necessary to enable him to express an informed opinion as to whether or not such condition or covenant has been complied with; and (4)a statement as to whether, in the opinion of each such individual, such condition or covenant has been complied with. SECTION 103. Form of Documents Delivered to Trustee. In any case where several matters are required to be certified by, or covered by an opinion of, any specified Person, it is not necessary that all such matters be certified by, or covered by the opinion of, only one such Person, or that they be so certified or covered by only one document, but one such Person may certify or give an opinion with respect to some matters and one or more other such Persons as to other matters, and any such Person may certify or give an opinion as to such matters in one or several documents. Any certificate or opinion of an officer of the Company may be based, insofar as it relates to legal matters, upon a certificate or opinion of, or representations by, counsel, unless such officer knows, or in the exercise of reasonable care should know, that the certificate or opinion or representations with respect to the matters upon which his certificate or opinion is based are erroneous. Any such certificate or Opinion of Counsel may be based, insofar as it relates to factual matters, upon a certificate or opinion of, or representations by, an officer or officers of the Company stating that the information with respect to such factual matters is in the possession of the Company, unless such counsel knows, or in the exercise of reasonable care should know, that the certificate or opinion or representations with respect to such matters are erroneous. Where any Person is required to make, give or execute two or more applications, requests, consents, certificates, statements, opinions or other instruments under this Indenture, they may, but need not, be consolidated and form one instrument. SECTION 104. Acts of Holders. (a)Any request, demand, authorization, direction, notice, consent, waiver or other action provided by this Indenture to be given or taken by Holders (or Holders of any series) may be embodied in and evidenced by one or more instruments of substantially similar tenor signed by such Holders in person or by agent duly appointed in writing; and, except as herein otherwise expressly provided, such action shall become effective when such instrument or instruments are delivered to the Trustee and, where it is hereby expressly required, to the Company. Such instrument or instruments (and the action embodied therein and evidenced thereby) are herein sometimes referred to as the “Act” of the Holders signing such instrument or instruments, proof of execution of any such instrument or of a writing appointing any such agent shall be sufficient - 8 - for any purpose of this Indenture and (subject to Section601) conclusive in favor of the Trustee and the Company and any agent of the Trustee or the Company, if made in the manner provided in this Section. (b)The fact and date of the execution by any person of any such instrument or writing may be proved by the affidavit of a witness of such execution or by a certificate of a notary public or other officer authorized by law to take acknowledgments of deeds, certifying that the individual signing such instrument or writing acknowledged to him the execution thereof. Where such execution is by a signer acting in a capacity other than his individual capacity, such certificate or affidavit shall also constitute sufficient proof of his authority. The fact and date of the execution of any such instrument or writing, or the authority of the person executing the same, may also be proved in any other manner which the Trustee deems sufficient; and the Trustee may in any instance require further proof with respect to any of the matters referred to in this Section. (c)The ownership of Securities and the principal amount held by any Person and the date of holding the same shall be proved by the Security Register. (d)If the Company shall solicit from the Holders any request, demand, authorization, direction, notice, consent, waiver or other Act, the Company may, at its option, by Board Resolution, fix in advance a record date for the determination of Holders entitled to give such request, demand, authorization, direction, notice, consent, waiver or other Act, but the Company shall have no obligation to do so. If such a record date is fixed, such request, demand, authorization, direction, notice, consent, waiver or other Act may be given before or after such record date, but only the Holders of record at the close of business on such record date shall be deemed to be Holders for the purposes of determining whether Holders of the requisite proportion of Outstanding Securities have authorized or agreed or consented to such request, demand, authorization, direction, notice, consent, waiver or other Act, and for that purpose the Outstanding Securities shall be computed as of such record date, provided that no such authorization, agreement or consent by the Holders on such record date shall be deemed effective unless it shall become effective pursuant to the provision of this Indenture not later than six months after the record date. (e)Any request, demand, authorization, direction, notice, consent, waiver or other Act of the Holder of any Security shall bind every future Holder of the same Security and the Holder of every Security issued upon the registration of transfer thereof or in exchange therefor or in lieu thereof in respect of anything done, omitted or suffered to be done by the Trustee, the Security Registrar, any Paying Agent or the Company in reliance thereon, whether or not notation of such action is made upon such Security. SECTION 105. Notices, Etc., to Trustee and Company. Except as otherwise specifically provided herein, any request, demand, authorization, direction, notice, consent, waiver or Act of Holders or other document provided or permitted by this Indenture to be made upon, given or furnished to, or filed with: - 9 - (1)the Trustee by any Holder or by the Company shall be sufficient for every purpose hereunder if made, given, furnished or filed in writing to or with the Trustee at its Corporate Trust Office; or (2)the Company by the Trustee or by any Holder shall be sufficient for every purpose hereunder (unless otherwise herein expressly provided) if in writing and mailed, first-class postage prepaid, to the Company addressed to the attention of its Treasurer at [ ] or any other address subsequently furnished in writing to the Trustee by the Company. SECTION 106. Notice to Holders; Waiver. Where this Indenture provides for notice to Holders of any event, such notice shall be sufficiently given (unless otherwise herein expressly provided) if in writing and mailed, first-class postage prepaid, to each Holder affected by such event, at his address as it appears in the Security Register, not later than the latest date, and not earlier than the earliest date, prescribed for the giving of such notice. In any case where notice to Holders is given by mail, neither the failure to mail such notice, nor any defect in any notice so mailed, to any particular Holder shall affect the sufficiency of such notice with respect to other Holders. Any notice mailed in the manner prescribed by this Indenture shall be conclusively presumed to have been duly given whether or not received by any particular Holder. Where this Indenture provides for notice in any manner, such notice may be waived in writing by the Person entitled to receive such notice, either before or after the event, and such waiver shall be the equivalent of such notice. Waivers of notice by Holders shall be filed with the Trustee, but such filing shall not be a condition precedent to the validity of any action taken in reliance upon such waiver. In case by reason of the suspension of regular mail service or by reason of any other cause it shall be impracticable to give such notice by mail, then such notification as shall be made with the approval of the Trustee shall constitute a sufficient notification for every purpose hereunder. In the case of Global Securities, notices or communications to be given to Holders shall be given to the Depository, in accordance with its applicable policies from time to time. SECTION 107. Conflict with Trust Indenture Act. If any provision hereof limits, qualifies or conflicts with another provision hereof which is required to be included in this Indenture by any of the provisions of the Trust Indenture Act, such required provision shall control. If any provision of this Indenture modifies or excludes any provision of the Trust Indenture Act which may be so modified or excluded, the latter provision shall be deemed to apply to this Indenture as so modified or to be excluded, as the case may be. SECTION 108. Effect of Headings and Table of Contents. The Article and Section headings herein and the Table of Contents are for convenience only and shall not affect the construction hereof. - 10 - SECTION 109. Successors and Assigns.
